United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2998
                       ___________________________

                                  Charles Hamner

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

     Rory Griffin, Deputy Director, Healthcare Services, ADC; Jason Kelley,
    Healthcare Administrator, Correct Care Solutions; Heather Allen, Nursing
Supervisor, Correct Care Solutions; Denetia Power, Nurse, Correct Care Solutions
      (Originally named as Demetria Powers); Charlotte Gardner, Regional
  Ombudsman, Correct Care Solutions (Originally named as C Gardner); Lottie
 Leaks, Nurse, Correct Care Solutions (Originally named as Leaks); Asia Wilson,
           Nurse, Correct Care Solutions (originally named as Wilson)

                     lllllllllllllllllllllDefendants - Appellees

             D. Powell, Grievance Officer, Varner Supermax, ADC

                            lllllllllllllllllllllDefendant

  Laconya Harris, Nurse, Correct Care Solutions (originally named as Harris);
 Krystal Coleman, Nurse, Correct Care Solutions (originally named as Coleman)

                     lllllllllllllllllllllDefendants - Appellees

James Gibson, Warden, Varner Supermax, ADC; Scott Taylor, Security Captain,
Varner Supermax, ADC; Plummer, Lieutenant, Varner Supermax, ADC; L. Strain,
  Sergeant, Varner Supermax, ADC; Washington, Sergeant, Varner Supermax,
   ADC; Lubertha Bailey, Mental Health Counselor, Varner Supermax, ADC

                            lllllllllllllllllllllDefendants
                                    ____________
                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: August 3, 2020
                               Filed: August 6, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, former Arkansas inmate Charles Hamner
appeals the district court’s1 adverse grant of summary judgment. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       Viewing the record in a light most favorable to Hamner, and drawing all
inferences in his favor, this court agrees with the district court that Hamner did not
show deliberate indifference on the part of the Correct Care Solutions nurses and
supervisors. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo
review); Allard v. Baldwin, 779 F.3d 768, 771-72 (8th Cir. 2015) (to prevail on
deliberate indifference claim, inmate must show more than even gross negligence,
and demonstrate mental state similar to criminal recklessness: defendants disregarded
known risk to his health). Nor did he show deliberate indifference on the part of
Arkansas Department of Correction official Rory Griffin. See Luckert v. Dodge
Cnty., 684 F.3d 808, 817 (8th Cir. 2012) (prison supervisors cannot be held liable

      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
under § 1983 based on respondeat superior theory; discussing supervisory liability);
cf. Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002) (where prison medical
director lacks medical expertise, he cannot be held liable for diagnostic decisions of
medical staff).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-